DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on June 12, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Specification
The disclosure is objected to because of the following informalities: 
On Paragraph 0020 line 4, “nacelle 28a” should be “nacelle 28”
On Paragraph 0050 line 7, “flight control system 130” should be “flight control system 40”
Appropriate correction is required.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 12 depends on Claim 3, which depends on Claim 1 and Claims 10 and 11 are intervening claims that do not depend on Claim 3. Therefore, Claim 12 is objected to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlay et al (US 20180370629 A1) (Hereinafter referred to as Finlay).

Regarding Claim 1, Finlay discloses a high-performance descent method for a multi-rotor aircraft (See at least Finlay Paragraph 0002), the high-performance descent method comprising: 
preparing the multi-rotor aircraft for a high-performance descent (See at least Finlay Paragraph 0008, the aircraft pitching its rotors to 90 degrees to allow it to hover is interpreted as preparing for a high-performance descent); 
instructing, via a flight control system, a first proprotor to tilt (See at least Finlay Paragraph 0017, the controller causes the rotor to tilt); 
tilting the proprotor away from a vertical axis (See at least Finlay Paragraph 0041); and 
wherein, responsive to the tilting, an altitude of the multi-rotor aircraft is reduced (See at least Finlay Paragraph 0027, the tilting of the rotors allows for vertical takeoff and landing).

Regarding Claim 3, Finlay discloses the high-performance descent method of claim 1, wherein the multi-rotor aircraft comprises the first proprotor, a second proprotor, a third proprotor, and a fourth proprotor (See at least Finlay Paragraph 0027, there are four independent tilt rotors).
Regarding Claim 4, Finlay discloses the high-performance descent method of claim 3, wherein the tilting the proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors toward the first and second proprotors (See at least Finlay Paragraph 0036, the rotors can be tilted toward each other to cancel out any undesired forces or moments).

Regarding Claim 5, Finlay discloses the high-performance descent method of claim 3, wherein the tilting the proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors away from the first and second proprotors (See at least Finlay Paragraph 0041, the rotors can all be tilted in the same direction relative to the vertical axis).

Regarding Claim 6, Finlay discloses the high-performance descent method of claim 3, wherein the tilting the proprotor comprises tilting the first and second proprotors away from the third and fourth proprotors (See at least Finlay Paragraph 0041, the first and second rotors can be tilted in the same direction relative to the vertical axis and that direction can be away from the third and fourth rotors).

Regarding Claim 7, Finlay discloses the high-performance descent method of claim 3, wherein the tilting the proprotor comprises tilting the first, second, third, and fourth proprotors away from each other (See at least Finlay Paragraph 0041, the rotors can all be tilted in different directions relative to the vertical axis).

Regarding Claim 8, Finlay discloses the high-performance descent method of claim 3, wherein the tilting the proprotor comprises tilting the first, second, third, and fourth proprotors toward a common focal point (See at least Finlay Paragraphs 0040-0041 and 0017, the rotors can each be independently controlled so they can all be tilted to face the same point; depending on where the point is will determine which rotors need to be tilted in the same direction and which ones need to be tilted in different directions and the aircraft disclosed in Finlay is capable of any combination).

	Regarding Claim 9, Finlay discloses the high-performance descent method of claim 3, wherein the tilting the proprotor comprises tilting the first, second, third, and fourth proprotors in the same direction (See at least Finlay Paragraph 0041).

	Regarding Claim 10, Finlay discloses the high-performance descent method of claim 1, wherein thrust generated by the multi-rotor aircraft is horizontally unbalanced (See at least Finlay Paragraph 0041, if all the rotors are tilted in the same direction relative to the vertical axis, a horizontal thrust force would be generated causing the aircraft to be horizontally unbalanced).

	Regarding Claim 11, Finlay discloses the high-performance descent method of claim 1, wherein thrust generated by the multi-rotor aircraft is horizontally balanced (See at least Finlay Paragraph 0041, the rotors can oppositely tilted to achieve direct opposite yaw moment causing the aircraft to be horizontally balanced). 

	Regarding Claim 12, Finlay discloses the high-performance descent method of claim 3, wherein, during landing, thrust from the first, second, third, and fourth proprotors is vectored away from a vertical axis to reduce an up-spout effect to improve landing stability (See at least Finlay Paragraph 0036, the .

	Regarding Claim 13, Finlay discloses a high-performance descent system for a multi-rotor aircraft (See at least Finlay Paragraph 0002), the system comprising: 
a flight control computer comprising a processor (See least Finlay Paragraph 0039, the controller is interpreted as the flight control computer with a processor); 
a propulsion system communicatively coupled to the flight control computer (See at least Finlay Paragraph 0039, the controller controls the propulsion of the aircraft by adjusting the rotational speed and tilt of the propellers) and configured to allow a direction of thrust relative to a vertical z-axis to be selected by the flight control computer (See at least Finlay Paragraph 0017, the controller can control the speed and tilt of the propellers allowing for vertical takeoff and landing);
wherein the processor is operable to implement a method comprising:	
preparing the multi-rotor aircraft for a high-performance descent (See at least Finlay Paragraph 0008, the aircraft pitching its rotors to 90 degrees to allow it to hover is interpreted as preparing for a high-performance descent); 
instructing, via a flight control system, a first proprotor to reduce an amount of vertical thrust produced by the proprotor by tilting the proprotor away from a vertical axis  (See at least Finlay Paragraph 0017 and 0041, the controller causes the rotor to tilt away from the vertical axis which allows for the aircraft to vertically land); and 
reducing an altitude of the multi-rotor aircraft (See at least Finlay Paragraph 0027, the tilting of the rotors allows for vertical takeoff and landing).

Regarding Claim 14, Finlay discloses the high-performance descent system of claim 13, wherein the multi-rotor aircraft comprises the first proprotor, a second proprotor, a third proprotor, and a fourth proprotor (See at least Finlay Paragraph 0027, there are four independent tilt rotors).

Regarding Claim 15, Finlay discloses the high-performance descent system of claim 14, wherein the tilting the proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors toward the first and second proprotors (See at least Finlay Paragraph 0036, the rotors can be tilted toward each other to cancel out any undesired forces or moments).

Regarding Claim 16, Finlay discloses the high-performance descent system of claim 14, wherein the tilting the proprotor comprises: 
tilting the first and second proprotors toward the third and fourth proprotors; and 
tilting the third and fourth proprotors away from the first and second proprotors (See at least Finlay Paragraph 0041, the rotors can all be tilted in the same direction relative to the vertical axis).

	Regarding Claim 17, Finlay discloses the high-performance descent system of claim 14, wherein the tilting the proprotor comprises tilting the first and second proprotors away from the third and fourth proprotors (See at least Finlay Paragraph 0041, the first and second rotors can be tilted in the same direction relative to the vertical axis and that direction can be away from the third and fourth rotors).

Regarding Claim 18, Finlay discloses the high-performance descent system of claim 14, wherein the tilting the proprotor comprises tilting the first, second, third, and fourth proprotors away from each other (See at least Finlay Paragraph 0041, the rotors can all be tilted in different directions relative to the vertical axis).

Regarding Claim 19, Finlay discloses the high-performance descent system of claim 14, wherein the tilting the proprotor comprises tilting the first, second, third, and fourth proprotors toward a common focal point (See at least Finlay Paragraphs 0040-0041 and 0017, the rotors can each be independently controlled so they can all be tilted to face the same point; depending on where the point is will determine which rotors need to be tilted in the same direction and which ones need to be tilted in different directions and the aircraft disclosed in Finlay is capable of any combination).

	Regarding Claim 20, Finlay discloses the high-performance descent system of claim 14, wherein the tilting the proprotor comprises tilting the first, second, third, and fourth proprotors in the same direction (See at least Finlay Paragraph 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Finlay in view of Noppel et al (US 20200354049 A1) (Hereinafter referred to as Noppel).

Regarding Claim 2, Finlay fails to disclose the preparing the multi- rotor aircraft comprises setting a speed of the first proprotor to its minimum operating speed. However, Noppel teaches this limitation (See at least Noppel Paragraphs 0305-0306, decreasing flight velocity and increasing angle of attack until near-to-stall conditions and lowering thrust until max descend velocity are interpreted as minimum operating speed, the drone is lowering its speed and thrust so that it can hover and descend as quickly as it can without stalling, if the drone decreases the thrust by any more, the aircraft may stall and fall from the sky so the drone is at the minimum operating speed)
	It would have been obvious to one skilled in the art before the effective filing date to have modified the method disclosed in Finlay to incorporate the teachings of Noppel to have the aircraft set the rotor’s speed to its minimum operating speed before descending. Lowering the thrust of the aircraft by setting the rotors to their minimum operating speed allows the aircraft to descend at its max descend velocity (See at least Noppel Paragraph 0306). This would allow for the aircraft to perform a high performance descent by quickly descending to the ground and landing. If the aircraft lowers the thrust by too much though, the aircraft could stall (See at least Noppel Paragraph 0305, the velocity is decreased to near-to-stall but not low to enough where the aircraft would stall) and fall out of the sky which is undesirable and why the speed should be set to the minimum operating speed that allows for a safe descent. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baity et al (US 20190329882 A1) teaches a variable pitch rotor assembly for electrically driven vectored thrust aircraft applications.
Karem et al (US 20190263515 A1) teaches an apparatus, system, and method for electric powered vertical takeoff and landing aircraft. 
Yuan (US 20190144116 A1) teaches systems and methods for multi-orientation flight of an unmanned aerial vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666